Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Receipt is acknowledged of amendments/arguments filed on 07/09/2021.
Claims 1, 6-10 and 15-18 are presented for examination.

Allowable Subject Matter
Claims 1, 6-10 and 15-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10 are allowable in view of primary reference Agiwal (US 2017/0251500 A1), considered to be closed to the applicant subject matter, does not teach amended Claim 1 and Claim 10.


Therefore, Claims 1, 6-10 and 15-18 are considered novel and non-obvious and are therefore allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY LAFONTANT/           Examiner, Art Unit 2646